DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 and 8-20 are currently pending in U.S. Patent Application No. 16/982,105 and an Office action on the merits follows.


Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claims 1-2 and 13 are objected to because of the following informalities:  
Claims 1-2 feature potential typos (underline/underscore) in the third from last line and second line respectively, reading ‘series_of’.  
Claim 13 features potential typos in the ‘determining a path of movement’ limitation, reading ‘location_to’.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
 (A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
For the case of the claims in the instant application, that second presumption above stands unrebutted and the claims have been found not to invoke 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph accordingly.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 2-6, 8-10, 13-20  are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4, 8, 9 and 16 recite one or more instances of the term “the automated guide vehicle”.  There is insufficient antecedent basis for this limitation in the claim, as the claim(s) instead establish basis for a/an “automated guided vehicle”.  For the purposes of compact prosecution the limitations in question are understood to be typos and/or intended to read as ‘guided’ consistent with that established basis for the case of independent claims 1 and 13.  Careful review of the claims in question is encouraged as each comprises multiple instances of the language identified above, two noted for the case of claim 4 (lines 1 and 7), five for the case 
Claim 10 similarly recites the term “the automated light guide vehicle” with reference perhaps to that automated guide(d) vehicle of claim 9 (see rejection above), which lacks proper anteceded basis and is instead read in a manner consistent with that interpretation as identified above for the case of claim 9 (removal of the term light and ‘guide’ to read as ‘guided’).
Claims 2, 4, 5, 8, 9, 10, 13, 14, 16, 17 and 18 feature limitations lacking properly established antecedent basis in view of corresponding ‘step(s) of’ language.  For example, claim 2 refers to ‘said step of comparing the....’, however claim 1 does not explicitly use the language ‘step of’.  Accordingly, ‘said step of ...’ technically fails to meet antecedent basis requirements in the same manner as those guide/guided limitations presented above.  In view of algorithm structure considerations/requirements related to the invocation of 112(f) in view of explicitly relied upon means/step of/for language, applicant may consider optionally eliminating ‘said step(s) of’ language where applicable in an effort to avoid any confusion as to if associated limitations are intended to be interpreted under 112(f), while resolving issues related to antecedent basis under 112(b).  Claims 2, 4, 5, 8, 9, 10, 13 (line 21 ‘during said step of moving...’, 14, 16, 17 and 18 feature instances of such language.
Dependent claims 3, 6, 15 and 19-20 are similarly rejected as being indefinite as they inherit and fail to cure/resolve one or more deficiencies identified above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



1.	Claims 1-2, 4-5, 8-10, 13-14 and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhu (US 2018/0150972).

As to claim 1, Zhu teaches/suggests a method for accurately determining a location of an automated guided vehicle positioned relative to a substrate (Abs “A method for recognizing the position of a mobile robot by comparing images... the mobile robot acquiring the reference image corresponding to the trajectory of the mobile robot from the known position image set, wherein the known position image set corresponds to a predetermined trajectory and the known position image set includes a plurality of reference images”, [0003] substrate being factory/warehouse/facility ground/surface/floor), the method comprising:
positioning a scanning device having a sensing device on a substrate surface of the substrate (Fig. 7, [0011] “The predetermined trajectory is determined by a number of reference images, taken at some previous point in time, properly representing the path or action that the robot is supposed to take. The reference images are taken at a perspective of the robot, wherein the distance from the robot as the photo taker, and the subject of the image, typically a ceiling pattern or a path for the robot. In some embodiments, a remote-controlled robot is driven along the route by a human operator, to produce a reference route, and photos are taken from the robot along the course of that route to provide the reference images. The reference images may be taken in visible light or light of non-visible wavelengths”, [0007], [0028]);
prescanning the substrate surface with the sensing device while moving the scanning device along the substrate surf ace between two or more locations within a predefined length [0011], [0028] Fig. 1 S102 ‘shooting area’; Examiner notes predefined length and width at the minimum suggested in terms of intrinsic camera capture parameters associated with image capture as they define a ‘shooting area’ as disclosed, and that this ‘length and width’ as claimed pertains to the shooting/capture area along the path and not for example a known interval/distance between image capture locations along said path – which may also be suggested provided the robot speed and rate of capture is known and/or determinable, [0028] “The plurality of reference images may be taken from the same position as the robot, by a reference run of the robot, or a human operator operating a vehicle like the robot, such as the robot's perspective is maintained in the reference images, such that subsequent comparison of the position images results in a more accurate comparison”, [0007] “A pre-determined route or trajectory is recorded by a plurality of reference images, taken from the position that the robot should be occupying, by a robot having a "perfect route"”, in further view of [0034] ‘within the valid range of the shooting area’) to produce a series of two or more two-dimensional images, with each one of the series of two or more two-dimensional images corresponding to a respective one of the two or more locations on the substrate surface within the predefined length and width (those ‘reference images’ within the shooting/capture area along the path, [0011], [0028], [0007], (note Fig. 1 S103 refers to acquisition from memory as distinguished from a capturing));
associating each respective one of the series of two or more two-dimensional images with a corresponding respective location on the substrate surface within the predefined length and width using a location association device (Fig. 4, [0030] “Step S103: The mobile robot receives the appropriate or closest reference image corresponding to the trajectory of the mobile robot from the known reference image set based on the encoder (odometer) reading on the robot. The trajectory reference point corresponding to the reference image(s) is preferably the closest to the shooting area corresponding to the position image. That is, the trajectory reference point is closest to the current shooting area”; in other words, this association is suggested as the basis in part upon which one or more reference images are selected for comparison with a position image obtained in real-time/during navigation; Examiner notes claim language present does not preclude interpretations wherein the ‘association device’ is housed/comprised within the AGV system as a whole, as one or more modules/sub-components therein – the same being true for ‘scanning devices’, ‘sensing devices’, ‘scanning sensing device(s)’ (see claim 17), and/or any additional devices/sub-components claimed);
storing each respective one of the series of two or more two-dimensional images associated with the corresponding respective location on the scanning device (Fig. 4, image storage module 17, stored as ‘reference images’ (as distinguished from ‘position images’ captured in S102 during operation and after pre-scanning), [0028] “storing a known reference image set corresponding to a predetermined trajectory, in a memory”);
positioning the automated guided vehicle in an unknown location within the predefined length and width relative to the substrate surface (Fig. 1 steps prior to S104/S105 by consequence of the mobile robot navigating/moving along the path/route; in other words those instances of motion within the shooting area along the path (regardless of how brief/intermittent) not characterized by position/location certainty – between known locations);
scanning the substrate surface corresponding to the unknown location to produce a supplemental two-dimensional image (Fig. 1, S102 capturing/obtaining that ‘position image’ for comparison with stored ‘reference image(s)’); and
comparing the supplemental two-dimensional image to each respective one of the series of two or more two-dimensional images to determine the location of the positioned automated guided vehicle relative to the substrate (Fig. 1 S104/S105, [0031-0033] “Step S105: The mobile robot calculates an offset of its position image and the reference image, to produce a position deflection that is used by the robot to alter its position to a position more closely match the reference image”).

As to claim 2, Zhu teaches/suggests the method of claim 1.
Zhu further teaches/suggests the method wherein said step of comparing the supplemental two-dimensional image to each respective one of the series of two or more two-dimensional images comprises: identifying a respective one of the series of two or more two-dimensional images that corresponds to the supplemental two-dimensional image using a template matching-based approach ([0031-0034] wherein the track reference point serves as a template/feature and subsequent matching is based thereon; Zhu further discloses those reflective material/markers optionally used as a template/feature aiding in reference image identification/use for images otherwise characterized by poor contrast [0035]; Examiner notes while not necessarily required for the rejection of claim 2 as it reads, Kunzig (US 2011/0010023) cited by Applicant additionally serves to evidence the obvious nature of a template/marker/fiducial/feature matching-based approach in view of for example [0130] and that disclosure as identified in the corresponding Written Opinion of the International Searching Authority).

As to claim 13, Zhu teaches/suggests a method for controlling a movement of an automated guided vehicle relative to a substrate (Abs “A method for recognizing the position of a mobile robot by comparing images... the mobile robot acquiring the reference image corresponding to the trajectory of the mobile robot from the known position image set, wherein the known position image set corresponds to a predetermined trajectory and the known position image set includes a plurality of reference images”, [0003] substrate being factory/warehouse/facility ground/surface/floor), the automated guided vehicle including a sensing device coupled to a controller (Fig. 4), said method comprising:
prescanning a predefined length and width of a substrate surface of the substrate to produce a series of two or more two-dimensional images, each respective one of said series of two or more two-dimensional images corresponding to a different respective location on the substrate surface within the predefined length and width ([0011], [0028] Fig. 1 S102 ‘shooting area’; Examiner notes predefined length and width at the minimum suggested in terms of intrinsic camera capture parameters associated with image capture as they define a ‘shooting area’ as disclosed, and that this ‘length and width’ as claimed pertains to the shooting/capture area along the path and not for example a known interval/distance between image capture locations along said path – which may also be suggested provided the robot speed and rate of capture is known and/or determinable, [0028] “The plurality of reference images may be taken from the same position as the robot, by a reference run of the robot, or a human operator operating a vehicle like the robot, such as the robot's perspective is maintained in the reference images, such that subsequent comparison of the position images results in a more accurate comparison”, [0007] “A pre-determined route or trajectory is recorded by a plurality of reference images, taken from the position that the robot should be occupying, by a robot having a "perfect route"”, in further view of [0034] ‘within the valid range of the shooting area’);
associating each one of the series of two or more two-dimensional images with a respective known location on the substrate surface (Fig. 4, [0030] “Step S103: The mobile robot receives the appropriate or closest reference image corresponding to the trajectory of the mobile robot from the known reference image set based on the encoder (odometer) reading on the robot. The trajectory reference point corresponding to the reference image(s) is preferably the closest to the shooting area corresponding to the position image. That is, the trajectory reference point is closest to the current shooting area”; in other words, this association is suggested as the basis in part upon which one or more reference images are selected for comparison with a position image obtained in real-time/during navigation);
storing each one of the series of two-dimensional images within the controller of the automated guided vehicle (Fig. 4, image storage module 17, stored as ‘reference images’ (as distinguished from ‘position images’ captured in S102 during operation and after pre-scanning), [0028] “storing a known reference image set corresponding to a predetermined trajectory, in a memory”);
positioning the automated guided vehicle in a first known location within the predefined length and width relative to the substrate surface ([0033-0034], particularly in view of that disclosure related to automatically moving back to a preset known point along the trajectory so as to ensure the mobile robot does not deviate from the predetermined path/route by an uncorrectable degree; alternatively, an initial position as a part of the prescreening disclosure and/or any point in the iteratively performed Fig. 1 after the mobile robot navigates to and is in a known position within the shooting area along the path);
scanning the substrate surf ace at the first known location with the sensing device to produce a first additional two-dimensional image (Fig. 1, S102 capturing/obtaining a ‘position image’ for comparison with stored ‘reference image(s)’ and/or that capturing/obtaining of any one of the reference images for storage and subsequent retrieval in S103);
associating the first additional two-dimensional image with the first known location on the substrate surface (see associating disclosure above in view of [0030-0034]);
moving the automated guided vehicle along a predetermined path relative to the substrate surface and at a predetermined speed from the first known location to a second known location ([0033-0034] at a predetermined speed by consequence of design constraints within engineered tolerances and associated with mobile robot drive mechanism components/wheels, etc., under a known or assumed (to include zero) load);
scanning the substrate surface at predetermined time intervals with the sensing device during said step of moving the automated guided vehicle to produce a series of one or more additional two-dimensional images, with each one of the series of one or more additional two-dimensional images corresponding to an respective additional known location between the first and second known location (Fig. 1, S102 capturing/obtaining a ‘position image’ for comparison with stored ‘reference image(s)’ and/or that capturing/obtaining of any one of the reference images for storage and subsequent retrieval in S103, wherein a predetermined time interval is at least suggested in view of the manner in which that camera module therein is designed/selected/characterized by intrinsic frame rate/image capture timing parameters (possibly centered around for example exposure time, shutter speed and rates at which internal components may reset to a discharged/ground state ready again for subsequent capture));
associating each of the series of one or more additional two-dimensional images with the respective additional known location on the substrate surface (see associating disclosure above in view of [0030-0034]);
scanning the substrate surf ace at the second known location with the sensing device to produce a second additional two-dimensional image (Fig. 1, S102 capturing/obtaining a ‘position image’ for comparison with stored ‘reference image(s)’ and/or that capturing/obtaining of any one of the reference images for storage and subsequent retrieval in S103, in further view of the iterative nature of Fig. 1 as a whole and in view of [0030-0034]);
associating the second additional two-dimensional image with the second known location on the substrate surface (see associating disclosure above in view of [0030-0034], in further view of potential interpretation breadth associated with ‘associating’ generally, such that data items stored in a co-located manner may be said to be ‘associated’);
storing the first additional two-dimensional image, the second additional two-dimensional image, and each of the one or more additional two-dimensional images within the controller of the automated guided vehicle ([0028] in further view of storage/retrieval associated with subsequent comparison(s));
positioning the automated guided vehicle in an unknown location within the predefined length and width relative to the substrate surface (Fig. 1 steps prior to S104/S105 by consequence of the mobile robot navigating/moving along the path/route; in other words those instances of motion within the shooting area along the path (regardless of how brief/intermittent) not characterized by position/location certainty – between known locations);
scanning the substrate surface corresponding to the unknown location with the sensing device to produce an supplemental two-dimensional image (Fig. 1, S102 capturing/obtaining a ‘position image’ for comparison with stored ‘reference image(s)’);
comparing the supplemental two-dimensional image to each of the series of two or more two-dimensional images, the first additional two-dimensional image, the second additional two-dimensional image, and each of the one or more additional two-dimensional images to determine a location of the positioned automated guided vehicle relative to the substrate corresponding to the unknown location (Fig. 1 S104/S105, [0031-0033] “Step S105: The mobile robot calculates an offset of its position image and the reference image, to produce a position deflection that is used by the robot to alter its position to a position more closely match the reference image”);
determining a path of movement for the automated guided vehicle from the determined location corresponding to the unknown location to a position along the predetermined path [0033] “That is, the mobile robot automatically calculates the x-axis distance, the y-axis distance, and the angle of rotation of the position image P2.”, [0034]); and
moving the automated guided vehicle along the path of movement from the determined location corresponding to the unknown location to the position along the predetermined path ([0034] “The steps following step S105 includes step 105b, wherein the mobile robot judges whether the orientation of the trajectory reference point corresponding to the reference image is within the valid range of the shooting area corresponding to the position image. If not, the mobile robot moves to change the position of the trajectory reference point corresponding to the reference image so that the orientation of the trajectory reference point corresponds to the reference image within the valid range of the shooting area corresponding to the position image. If so, the mobile robot continues to move to the next position and proceeds to step S101... If so, the mobile robot automatically moves back to the preset trajectory so that the position image corresponding to the shooting area does not deviate from the predetermined trajectory of the trajectory reference point corresponding to the reference image”).

As to claim 4, this claim is the method claim consisting of limitations similarly claimed in claim 13 and is/are rejected accordingly.  Specifically that controller as claimed and ‘using the controller’ in that comparison and preceding positioning and scanning limitations as presented for the case of claim 13 above.

As to claim 14, this claim is the method claim consisting of limitations similarly claimed in claim 2 in further view of those applicable portions of Zhu as identified in the rejection of claim 13 above, and is rejected accordingly.

claim 5, this claim is a method claim corresponding to the method of claim 14/2 and is rejected accordingly.

As to claim 8, this claim is the method claim consisting of limitations similarly claimed in claims 4/13 and 2/14/5, and is rejected accordingly.  Zhu further teaches/suggests the method to include transferring each respective one of the series of two or more two-dimensional images from the scanning device to the controller of the automated guide vehicle (transferring between those various modules as illustrated in Fig. 4, in particular image acquisition module 13 to storage module 17 and/or modules 14-18 as governed by processing module 14, process flow and/or system/bus architecture, particularly in view of the manner in which the language of the claims places no physical location constraints for that controller as claimed relative to the system/vehicle as a whole;  While not required for the rejection of the claims in question, Examiner notes distributed and/or otherwise remote processing and SaaS configurations common/obvious variants).

As to claim 9, this claim is the method claim consisting of limitations similarly claimed in claims 8, 4/13 and 2/14/5, and is rejected accordingly.  Zhu further teaches/suggests the method to include that light sensing device and light capturing limitations as claimed (camera module in further view of [0007-0008] “for passing light emitted by the lighting module and the light of a corresponding wavelength emitted by the lighting module” and corresponding image capture) and processing limitation (camera module processing as required for the generation of those position and reference images in further view of [0027] “The use of non-monochromatic light requires further processing to avoid errors yet is within the scope of the invention. The shooting area may be a ceiling area, wall area or any area identifying the location of the robot.” (‘any area’ preferably corresponding to the substrate surface)).

As to claim 10, Zhu teaches/suggests the method of claim 9.
Zhu further teaches/suggests the method wherein the automated guided vehicle also has a light source, and wherein said step of scanning the substrate surface corresponding to the unknown location further comprises: supplying light from the light source to the substrate surface corresponding to the unknown location ([0007-0008], [0027] “Step S101: The mobile robot illuminates the shooting area with monochromatic lights, using a monochrome lighting unit. In an embodiment, the monochrome lighting unit may emit a monochromatic light to illuminate a shooting area to be photographed so that the brightness of the shooting area to be photographed may be enhanced. More importantly, the monochromatic lighting unit include a monochromatic light emitting diode (e.g., red or green light emitting diode) or an infrared emitter, such that the camera is able to focus on the same monochromatic frequency and eliminate other information (noise) in other wavelengths. This reduces noise for a better signal and reduces the cost of the sensor and processing. The present invention is not limited to monochromatic lighting units that may specifically include monochromatic light emitting diodes or infrared emitters. In other examples, the monochromatic lighting units may be other non-monochromatic light-emitting devices”).

As to claims 17 and 18, these claims feature limitations corresponding to those as identified above for the case(s) of claims 8, 4/13 and 2/14/5 (transferring) and are rejected accordingly.  More specifically, Zhu teaches/suggests those prescanning limitations as performed by/involving positioning a scanning device having a scanning sensing device on a substrate surface (corresponding prescanning disclosure to include [0028] as previously identified, in view of that note as presented for the associating device of claim 1 – permissible interpretations wherein various ‘devices’ are housed/comprised within the AGV system as a whole, as one or more modules/sub-components therein – and/or wherein the ‘scanning device’ for example is not necessarily distinct/different as compared to the AGV itself – which appears an appropriate interpretation in view of for example Applicant’s specification as filed [0042] “In certain embodiments, the scanning device 500 is the AGV 20”, Examiner also notes find/search within functions failed to identify any explicitly disclosed “scanning sensing device” in Applicant’s specification as filed, however the limitation in question is not necessarily indefinite in view of plain meaning interpretations for the term, specifically that said scanning sensing device may correspond to that sensing device/camera module of the AGV/robot).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 3, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (US 2018/0150972) in view of Kumar et al. (US 10,296,814).

As to claim 3, Zhu teaches/suggests the method of claim 2.
Zhu fails to explicitly disclose the method further comprising replacing the respective identified one of the series of two or more two-dimensional images with the supplemental two-dimensional image corresponding to the determined location.
Kumar teaches/suggests a system/method wherein reference/template images from a corresponding database/repository are replaced with respective supplemental images corresponding to said replaced image(s) (col 2, line 10 “system for automatically updating an item images data store used for image verification”, line 25 “provide a feedback loop that automatically updates and expands the item image information maintained in the item images data store based on images of items as they are captured and processed”, col 2 lines 50-55 “By automatically updating the item images data store with additional images of items and/or additional item image information, the item identification process improves and accounts for changes in the environment.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Zhu to further comprise that reference image replacement as claimed and taught/suggested by Kumar, the motivation as similarly suggested therein that such a replacement ensures the most up to date reference/template images thereby aiding in more accurate subsequent comparisons based thereon.

As to claim 6, this claim is a method claim consisting of limitations similarly claimed in claim 3, and is rejected accordingly.

As to claim 15, this claim is a method claim consisting of limitations similarly claimed in claim 3 (in further view of those portions of Zhu as they read on the limitations of claim 13 as identified/rejected above and similarly/further modifiable in view of the teachings of Kumar in view of that motivation as presented above), and is rejected accordingly.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art as it relates to vision based mobile robot navigation.  Asai et al. (US 2019/0220997), Ashbrook (US 2019/0265038) and Sarukkai et al. (US 2019/0259182), are of particular relevance as they disclose methods/systems for localization based at least in part on images captured by an AGV in real-time as compared to a learned model and/or key features derived from one or more images previously captured (evidencing the obvious nature of a pre-screening generally while not necessarily disclosing a direct image to image comparison for localization).  Xu et al. (US 10,339,389) also serves as a comprehensive reference evidencing the obvious nature of one or more individual claim limitations, particularly in view of the manner in which the sensing device/camera therein is oriented at a ground/substrate surface.


Allowable Subject Matter
	Claims 11-12, 16 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Zhu does include that overlap disclosure of [0032] for example but fails to teach/suggest those limitations as required by claims 11/19 - wherein each different respective
location corresponding to the respective one of the series of two-dimensional images defines a two-dimensional grid of a predefined grid length and predefined grid width within the substrate surface, even in view of interpretations wherein a single image is characterized by a pixel-grid of 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.